Simmons, C. J.
1. Where in the foreclosure of a landlord’s lien the defendant-contested the lien and gave a replevy bond for the eventual condemnation-money, and the case was appealed to the superior court, where the jury found •against the defendant, it was legal and proper to enter up judgment against the defendant, and also against the sureties on the replevy bond, without further notice to them. Civil Code, §§ 2817, 5342.
2. In such a proceeding it was not necessary for the levying officer to take a forthcoming bond. Civil Code, §2816, par. 8 ; Herrington v. Saulsbury, 52 Ga. 396 ; Wynn v. Knight, 53 Ga. 568.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.